Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest a first case substantially cylinder shape centered on the first axial line, a second case substantially cylinder or substantially semicylinder shape swollen from a top surface of the first case and centered on the second axial line, the diameter of the second case being smaller than a diameter of the first case, an opening that is a semicylinder shape centered on the second axial line, or a cover configured by a semicylinder-shaped plate corresponding to the opening.
In these limitations, a semicylinder shaped opening is provided on a cylinder or semicylinder shaped second case that is swollen from a top surface of a first case, and the opening is closed by a semicylinder shaped plate. Thus, in a state where a second shaft is placed along a horizontal axial line (second axial line) above a first shaft disposed along a vertical axial line (first axial line), since range of protrusion from the top surface of the first case is minimized, extra space becomes available upward of the first case and both forward and rearward of the second case for installing other components. 
Neither Matsuo nor Iwaki discloses or suggests a second case having a substantially cylinder or substantially semicylinder shape swollen from a top surface of the first case as recited in Claim 1.
Claims 9-11 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest a second case provided at an upper end portion of the first case and including an opening at an upper surface thereof through which the second bevel gear is inserted into the second housing space and a cover to close the opening, wherein the first case is a substantially cylinder shape centered on the first axial line, the second case is a substantially cylinder or substantially semicylinder shape swollen from a top surface of the first case and centered on the second axial line, a diameter of the second case is smaller than a diameter of the first case, the opening is a semi cylinder shape centered on the second axial line, and the cover is configured by a semicylinder-shaped plate corresponding to the opening.
New claim 9 is supported by FIGS. 3 and 5 of the application as filed (opening, Refernce Character 313, intersecting with axis, Reference Character SLl). New claim 10 is supported on page 11, lines 4 to 8, and FIG. 8 of the application as filed (semi cylinder-shaped left side portion into which bearing, Reference Character 61, is inserted and semicylinder-shaped right side portion into which bearing, Reference Character 62, is inserted). New claim 11 is supported on page 10, lines 15 to 21, and FIG. 5 of the application as filed (left end opening, Reference Character 31b, and right end opening, Reference Character 31c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618